Citation Nr: 0431593	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  97-11 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to an increased (compensable) evaluation for 
external hemorrhoids.




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1976 to May 1979.

This appeal to the Board of Veterans Appeals (the Board) was 
brought from actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) first in St. Petersburg, 
Florida, and more recently, in Ft. Harrison, Montana, the 
latter of which now retains jurisdiction for the purposes of 
the current appeal.

The Board denied entitlement to service connection for a 
chronic acquired psychiatric disorder in August 1990.

In December 1997, the Board held that new and material 
evidence had been received to reopen the veteran's previously 
denied claim for entitlement to service connection for an 
acquired psychiatric disorder.  The Board remanded the case 
for substantive considerations of that issue on the merits, 
as well as the evaluation of the veteran's hemorrhoids.

In August 1999, the case was remanded by the Board, in part 
to determine whether the veteran wanted a hearing, and if so, 
to schedule one; and if not, to undertake specific 
development of the case.  Although at times since then the 
issue of whether he wanted a hearing has been seemingly 
equivocal, the most recent information of record reflects 
that the veteran is not interested in a hearing at the 
present time.  

Accordingly, the RO undertook the alternative development as 
requested by the Board, issued a Supplemental Statement of 
the Case, provided the veteran with information concerning 
the requirement of supporting his claim, and the case is 
again before the Board for further appellate review based on 
the evidence now of record.


FINDINGS OF FACT

1.  Adequate development of the evidence has taken place so 
as to provide ample basis for resolution of the pending 
appellate issues at this time.

2.  It is not unreasonable to conclude that the veteran 
exhibited initial manifestations of an acquired psychiatric 
disorder in service probably superimposed on personality 
idiosyncrasies, and his in-service experiences resulted in 
demonstrated chronic post-service psychiatric pathology, 
variously characterized.   

3.  The veteran's hemorrhoids are no more than mild and well 
controlled by the use of topical medications.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder is reasonably the result 
of service.  38 U.S.C.A. §§ 1110, 1111, 1132, 1153, 5103 
(West 1991 and Supp. 2003); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306, 3.326 (2003).

2.  The criteria for an increased (compensable) rating for 
external hemorrhoids have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.114, 
Diagnostic Code 7335 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  In part as a 
result of prior remands by the Board, and in part due to the 
development otherwise undertaken by two VAROs in this case, 
additional evidence is now of record.  Unfortunately, any 
all-encompassing development of the evidence has been 
hampered throughout by the unavailability of the veteran due 
primarily to multiple incarcerations and associated problems.  
However, nonetheless,  evidence is now of record.  And 
although hindered to some extent by his various personal 
problems, the veteran has indicated that he is aware of what 
is required in the way of evidence and that nothing further 
is known to exist which would benefit his claim.  The Board 
is satisfied that adequate development has taken place and 
there is a sound evidentiary basis for resolution of these 
issues at present without detriment to the due process rights 
of the veteran.

Service Connection: Psychiatric Disorder
Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

If a chronic disorder, such as psychosis, is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Under VA laws and regulations, some disabilities such as 
personality disorders are considered congenital and 
developmental in nature and are not deemed compensable 
diseases for VA purposes.  38 C.F.R. § 3.303(c) (2003).  
However, under certain circumstances, service connection may 
be granted for such disorders if shown to have been 
aggravated during service.  SeeVAOPGCPREC 82-90 (July 18, 
1990).

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (2003).  
This regulation has been interpreted by the Court to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice- 
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Generally, a veteran is presumed to have entered service in 
sound condition as to his or her health.  See 38 U.S.C.A. §§ 
1111, 1132 (West 1991); Bagby v. Derwinski, 1 Vet. App. 225, 
227 (1991).  The presumption of sound condition provides: 
[E]very veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  See 38 C.F.R. § 3.304(b).

This presumption attaches only where there has been an 
entrance examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports,"  38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153, 
38 C.F.R. § 3.306(a); Crowe v. Brown, 7 Vet. App. 238 (1994).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation in service where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b); see Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991) (in the case of aggravation, the government 
must point to a specific finding that the increase in 
disability was due to the natural progression of the 
disease).

A preexisting disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  See Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306.  Temporary or intermittent flare-ups of a 
pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).

In response to and with regard to clarification and 
explanation of rulings such as that in Cotant v. Principi, 17 
Vet. App. 116 (2003), and to address apparent inconsistencies 
between the Court decisions and VA regulations, a recent 
General Counsel Opinion [VAOGCPREC 3-2003, July 16, 2003], 
held that to rebut the presumption of sound condition under 
38 U.S.C. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  It further states that the provisions of 38 C.F.R. 
§ 3.304(b) are inconsistent with 38 U.S.C. § 1111 insofar as 
section 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to 
service.[rendering that section invalid].

The GC Opinion further held that the provisions of 38 C.F.R. 
§ 3.306(b) providing that aggravation may not be conceded 
unless the preexisting condition increased in severity during 
service, are not inconsistent with 38 U.S.C. § 1111.  Section 
3.306(b) properly implements 38 U.S.C. § 1153, which provides 
that a preexisting injury or disease will be presumed to have 
been aggravated in service in cases where there was an 
increase in disability during service.  The requirement of an 
increase in disability in 38 C.F.R. § 3.306(b) applies only 
to determinations concerning the presumption of aggravation 
under 38 U.S.C. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 38 U.S.C. 
§ 1111.

In any case, the Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, the VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background

What evidence is of record with regard to the veteran's 
circumstances and mental health prior to service is somewhat 
limited and equivocal.  His DD 214 reflects that his military 
occupational specialty was as a cook.

Service medical records are limited but show no pertinent 
problems on entrance examination.  In September 1976, he was 
seen at Parris Island with a notation that he had a full 
urological workup prior to joining the USMC and that had been 
negative.  His enuresis problem had been completely gone for 
2 years.  He had had a single episode of enuresis in boot 
camp at a time when he was tired and not feeling well.  The 
examiner concluded that he had no abnormality.  He was 
returned to training with the notation that he was not having 
problems with any enuresis condition at the present time.

Service clinical record show that in September 1977, he 
reported to the clinic with complaints of laceration to a 
finger.  The following month, he was again seen for a bite on 
his arm, and the notation was made that he was scheduled for 
a psychological consultation.  

On the mental health evaluation, the veteran admitted to not 
liking his job as a cook.  He said that the people over him 
gave him the worst jobs; that the tension would then build up 
and he would try to hit someone.  He said that he had had 
problems in the past with his temper.  He wanted a diagnosis 
of what was wrong with him to help with the then pending 
charges against him.  However, the preliminarily examining 
lieutenant felt that he did not need to be seen by a 
psychiatrist or psychologist and an appointment was not 
scheduled.

Service medical records show that he was treated on several 
more occasions for cuts or bite marks.  

In June 1978, he was seen for what was said to be the second 
time for the loss of hair and being overstressed at work.  He 
was not having any genitourinary problems.  He said that he 
would become very hyper around people and regarding the work 
in the chow hall and felt he was wasting his time.  
Situational stress was noted to be a factor.

On his separation examination, he checked that he had a 
history of bed wetting since age 12; and that he had a 
history of depression or excessive worry and nervous trouble.  
On inquiry, he explained that he had a lack of interest, 
minimal concentration and impulsive personality.  He had had 
the bedwetting problem up until the time of his enlistment in 
the Marine Corps.  He indicated that he understood that he 
was being processed for discharge for reasons of 
unsuitability and reported that he did have periods of 
depression and sometimes was overly nervous.  

A number of statements are of record from EMG, M.D., 
concerning his care and evaluations of the veteran.  A 
statement dated in October 1978 (written while the veteran 
was still in service) is of record.  Dr. G stated, in 
pertinent part, that the veteran had been seen and evaluated 
by him in his office on October 6, 1978, accompanied by his 
father.  The physician had known the family for several years 
and he had treated the veteran's brother for serious paranoid 
schizophrenia.  The physician further reported that:

(The veteran) states that since arriving 
at Parris Island in May 1978, he has had 
progressive history of getting into 
fights, drinking to excess, having 
periods of tearfulness, and finding that 
he has poor concentration and poor 
attention span.

(The veteran) has had several episodes in 
which he has been involved in fights; one 
incident was with a cook in the mess 
hall.  He also was involved in a minor 
incident in which he threw a shovel down 
near a recruit.  He had also had 
unauthorized absences from work.  He has 
felt a progressive pressure and tension 
mounting within him.  He fears that he 
will do something more harmful in the 
future if he is not relieved of this 
tension.

To avoid any further tension and problems 
at Parris Island, (the veteran) decided 
to come home to his father who is a 
physician.  The father immediately sought 
my consultation with (the veteran) to 
evaluate his present condition.  (The 
veteran) recognizes that he is AWOL, but 
his family did make calls to the Recruit 
Depot to inform them of (the veteran)'s 
whereabouts.

On mental status examination (the 
veteran)...had difficulty communicating.  
He appears to be preoccupied and mildly 
depressed.  There is no psychotic 
thinking or behavior, although he does 
admit to having some odd, peculiar 
fantasies and daydreams when he should be 
paying attention to pertinent matters 
before him.  He will find his mind 
drifting to daydreams when he is cooking 
or working at his job.

(The veteran) is oriented in all spheres 
and shows no deficit of recent and remote 
memory, retention and recall, fund of 
information or ability to calculate. His 
insights are superficial and his judgment 
immature.

It is my opinion that (the veteran) is 
suffering from a depressive reaction that 
manifests itself in his acting out, poor 
impulse control, poor attention span, and 
increased inclination to daydream and 
decreased ability to concentrate.  The 
pressure of work and responsibility in 
the military duty appears to be 
contributing to this condition.  There 
are certain immaturity factors involved, 
and the combination of mild depression 
and immaturity has taken its toll on this 
boy's behavior and performance.

It is my recommendation that (the 
veteran) be examined by military 
psychiatrists and reviewed for possible 
discharge from the military on the basis 
of his being unfit for military duty.   

Another statement is of record from Dr. G, written during the 
veteran's period of military service, to the effect that he 
had again seen the veteran while he was on unauthorized 
absence from Parris Island.  The veteran told the 
psychiatrist that the pressures and responsibilities of 
military duty following his return from unauthorized absence 
in early October led to this most recent incident.  The 
veteran had returned to duty, and notwithstanding the letter 
from the psychiatrist, had been returned to duty as a cook in 
the mess hall.  He again felt frustrated with his job and 
felt a compulsion to go on unauthorized absence which he did, 
going to Savannah for a short period of time.  

He then returned to duty, and after going back to work as a 
cook, left and went to Florida to be with his family, again 
on unauthorized absence.  In addition to the underlying 
immaturity problems, there was an additional problem 
involving an uncontrollable urge and impulse to leave his 
responsibility of military duty and return to the safe 
comforts of his home environment.  

The psychiatrist report that it was his conclusion that the 
veteran's repeated departures from active military duty at 
Parris Island continued to represent a depressive equivalent.  
The veteran was reported to be prepared to accept punishment 
for his transgressions, but it was Dr. G's opinion that 
leniency should be considered in these unusual circumstances.  
He also opined that there was no sign of criminal intent and 
that such intent was not causing his acting-out behavior.  

A statement from Dr. G, dated in December 1985, reflected 
that he had first seen the veteran in October 1978 (in the 
visit described above) along with his father. He had seen him 
again while in jail in October 1981 where he had been 
awaiting trial for an escape from Renaissance House four 
years before.  He had returned to Dr. G's office after a 
quietus from 1982 to June 1984, at which time he had 
regressed and was showing explosiveness and 
inappropriateness.  He was placed on various medications and 
started seeing a psychologist, Dr. MW, who was in Dr. G's 
office at the time.  The explosiveness and immaturity were 
addressed as a part of a personality problem.  Dr. G opined 
that the veteran showed evidence of a schizoaffective 
disorder, and medications had helped allay some of his 
anxiety.  Clinical notes were included from both Dr. G and 
Dr. MW's evaluations.  Dr. W's notations were that in 
addition to his explosive personality problems, in 1984-5 he 
also exhibited increasing paranoia, delusions of grandeur, 
rigidity, inflexibility, etc.

A statement from Dr. G in August 1986 was that the veteran 
had been his patient in the past, and had been seen in 
November 1985 and June 1986, and was taking Navane and 
Artane, and required medication and follow-up every 3 months.  
Outpatient psychiatric follow-up was recommended.
  
The veteran testified at the RO in January 1990, a transcript 
of which is of record.  He described his relative normalcy 
prior to service, and noted that while he was aware that his 
brother had mental health questions, he himself had not had 
any significant problems prior to or for a period after 
entrance into service, but that he had had difficulties ever 
since.  He described some specific incidents while in the 
Marine Corps which he now "visualized" as getting a "rise" 
out of himself.  He said that his dad had had communications 
with the psychiatrists in the Marine Corps when it was 
thought that they were not treating him for the appropriate 
diagnosis, and prior to his release from service.  He stated 
that he was less likely to be able to visualize things now 
that he was back on his medications.

An extensive psychological evaluation report is of record, 
dated in July 1992.  Dr. BWL reported that he had provided 
numerous testing procedures and had examined the veteran.  He 
found that historically he had been diagnosed as having 
schizoaffective disorder and bipolar disorder.  The veteran 
had just received Social Security benefits.  He had a history 
of violent behavior against his wife.  Testing suggested a 
history of schizoptypal behavior, possible paranoid trends 
and of characterological and psychotic syndromes.

On clinical assessments in 1993, diagnosis was major 
depression.  On a similar evaluation prior to sentencing in 
1995, diagnosis was paranoid type schizophrenia and rule out 
schizoaffective disorder, bipolar disorder and personality 
disorder.  Another psychological assessment from that same 
time frame reflected a diagnosis of schizoaffective disorder, 
personality disorder and schizophrenia.

Numerous documents are of record from the veteran's father 
who is also a physician and at one time, was treating him 
and/or writing the prescriptions for the medications he was 
prescribed by others in the community as confirmed in the 
records of those other community care-givers.

In one such letter, dated in September 1995, in pertinent 
part, the veteran's father described his son's history as 
follows:

He was a normal young man, played varsity 
football and was voted the best looking 
student in his class yearbook.  He was a 
normal enthusiastic young man in every 
respect with no problems with any 
authorities.  Health wise he was found to 
have a small urinary bladder by Dr. (J)...a 
urologist I referred him to for enuresis.  
This problem appeared to be self 
limiting.

(The veteran) enlisted in the USMC 
probably because his year younger brother 
...enlisted and maybe because I was a 
Korean War Marine Corps Veteran.

(The two brothers) were in the same 
platoon in boot camp at Parris Island.  
They were made to fight each other with 
pugil sticks and after that were placed 
in different platoons.  I never got the 
full story but there was a change in 
there attitudes toward one another, I 
suspect.

After Parris Island, (the veteran) went 
to Quantico, Okinawa and the Korean DMZ, 
as a cook which he hated, then to Parris 
Island as a cook although he wanted a 
different MOS.  (The veteran's younger 
brother) had regular promotions and 
enjoyed a Mediterranean Cruise with the 
"Duth" Marines, served his full 
enlistment and was praised in a letter 
from his LT.

(The veteran), back at Parris Island 
after two years, exhibited anxiety, 
depression and hostility and kept driving 
home to Florida without permission from 
his superiors as if to be with his family 
and in the safety of the nest.

I, as a physician for thirty years, 
sincerely diagnose his emotional 
condition as a post-traumatic stress 
syndrome with anxiety, depression severe 
and severe decomposition of his self-
esteem to a degree of child like behavior 
and sadness.

(The veteran) did not have any of these 
symptoms before military service.  Among 
his siblings, ten of them, there is a 
registered nurse, a school teacher with a 
master degree, and the rest are not 
disabled emotionally but finding their 
niche in life.

(The veteran) is unable to accomplish 
this and in all fairness and justice, he 
deserves the full support and benefits of 
the Veterans Administration.

In a statement dated in December 1996, the veteran's father 
stated that it was his belief as a physician that he was able 
to provide satisfactory input as to what he had observed 
before and during service and in the period for 10 years or 
so after service separation.  Dr. I reported that the veteran 

(b)egan to exhibit signs and symptoms of 
paranoid schizophrenia from approximately 
April 1978 and was treated by myself and 
EMG, M.D....a psychiatrist to whom I had 
taken (the veteran) and was also 
evaluated by psychiatrists at Parris 
Island in 1979 and was eventually 
released early by the Marine Corps.  
Since May 1979, the veteran has been 
treated for mental illness.  

Prior to his enlistment into the Marine 
Corps, (the veteran) exhibited no 
symptoms or any emotional or mental 
illness.

Dr. G, who has indicated his various official positions 
within the psychiatric community, provided another statement 
dated in January 1997 to the effect that he had known the 
veteran for many years and it was his opinion that he was 
suffering from schizoaffective disorder and that this 
developed while he was serving in the Marine Corps in 1976 
through 1979.

Numerous recent private, institutional and VA evaluations and 
psychiatric assessments are of record.  On some occasions, 
the examiners were unable to sort out a specific diagnosis.  
On other occasions, diagnoses were panic disorder and rule 
out obsessive compulsive disorder and attention deficit 
disorder; probable paranoid schizophrenia or major depression 
with psychotic manifestations; and others such as PTSD and 
recurrent psychosis of undetermined type.  On several 
occasions, it was noted that the veteran and his family dated 
his current problems to his time in military service.  In the 
past several years, Global Assessment of Functioning (GAF) 
scores have ranged from  the low 20's to 50.  On VA 
examination in November 2003, diagnosis was antisocial 
personality disorder and it was opined that there was no sign 
of an acquired problem attributable to service.  Since then, 
institutional evaluations primarily within institutional 
settings have assessed alcoholism and provisional bipolar 
disorder.

Analysis

The evidence in this case as to what is the exact 
diagnosis(es) of the veteran's mental health problems is both 
complex and myriad, and accordingly, somewhat unclear.  Many 
examiners  and he and his family have indicated that he had 
no mental problems prior to service, and that may well be 
true.  Nonetheless, whatever, if any, the preservice 
diagnosis, he was not actively manifesting these symptoms (or 
a diagnosed disorder) at entrance and for a period 
thereafter.  

His initial primary psychiatric manifestations were in 
service and have continued since that time.  In fact, after 
private and military assessments in service and his eventual 
discharge, he has been on a primarily downhill and often  
roller-coaster bent, starting with significant psychiatric 
problems at, and certainly since, the time of service 
separation.  Whether he does or does not now exhibit a 
psychosis or is manifesting some another form of acquired 
psychiatric disorder is not important to the adjudicative 
mandates herein.

The Board is most appreciative of both service records, which 
are, in their own minimalist way, consistent with and 
entirely supportive of the other documentation contemporary 
to the veteran's service.  Most important, are the repeated 
written evaluations and associated clinical records for his 
care by Dr. G and his associate Dr. W while the veteran was 
on active duty.  

Moreover, while his father may well have a vested interest in 
providing documentation to aid his son's case, it is 
nonetheless important to know that during service, the 
father's primary concern was clearly helping his son with his 
psychiatric problems.  The father is a physician, and as 
such, he actively referred his son, the veteran, to Dr. G who 
psychiatrically analyzed and treated him then and for many 
years thereafter.  

At the very least, the veteran's father has provided a broad-
based and scholarly assessment of what he personally observed 
from the vantage point of his own experience and medical 
training.  In this case, it is unnecessary to depend on the 
veteran's father's diagnosis given the affirmative advantage 
to be obtained from his relatively nonself-serving collateral 
observations.

And in addition, Dr. G was then and remains familiar with the 
family, and he repeatedly evaluated him during and since 
service.  All in all, the Board finds that the written and 
other data provided by Dr. G and the veteran's father are 
entirely credible and not only very persuasive but ultimately 
dispositive.

Accordingly, in any event, a review of the evidence of record 
tends to reflect that in service, the veteran's mental health 
problems certainly became worse while on active duty as 
compared to whatever level at which they had been prior to 
service.  The actual documentation of record only reflects a 
bout or two of enuresis prior to service, for which there was 
apparently an organic basis.  

In retrospect, there have been suggestions that the veteran 
had a basic personality disorder, and this would have by its 
nature preexisted service.  And whether there was then 
evidence of the exact nature of some ill-defined superimposed 
and separate disorder is not clear although by hindsight, it 
appears likely to have been at least schizoid personality 
and/or early schizophrenia.  

What is certain, however, is that as a result of service, the 
veteran now exhibits, and has long exhibited, additional 
acquired psychiatric disability of periodically psychotic 
proportions.  

In reviewing the overall evidence of record, the Board finds 
that indeed, the veteran may not be the most outstanding of 
community citizens as he has had many problems with the law; 
he has clearly exhibited longstanding elements of antisocial 
behavior as reflected in his myriad incarcerations and 
charges.  However, his communications with regard to his 
mental health, and data in support thereof, have been 
entirely consistent and basically credible, albeit of varying 
degrees of coherence when they emanate from him personally.  
More importantly, he does have collaterally documented 
medical support for his personal assessment (and that of his 
father and Dr. G) that his mental health decidedly changed 
for the worse in service. 

The Board finds that his current psychiatric disorder is 
directly linked to that he exhibited in service, and that the 
increase in severity and added symptoms in and as a result of 
service, raises a doubt which must be resolved in his favor.  
The veteran's psychiatric disorder is reasonably the result 
of service, either on the basis of aggravation of preservice 
disability and/or in-service incurrence, and service 
connection is in order.  


Increased Rating: Hemorrhoids
Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2003).

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2003).  See Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  See 38 C.F.R. §§ 3.102, 4.3 (2003).

Under the Rating Schedule, a noncompensable rating is 
warranted for mild or moderate external or internal 
hemorrhoids.  A 10 percent rating requires large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue evidencing frequent recurrences.  A 20 percent rating 
requires hemorrhoids with persistent bleeding and secondary 
anemia or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 
7336.

A noncompensable evaluation is warranted for healed or slight 
impairment of the rectal and anal sphincter without leakage.  
A 10 percent rating requires constant slight leakage or 
occasional moderate leakage.  A 30 percent rating is 
warranted if the impairment is manifested by occasional 
involuntary bowel movements that necessitate the wearing of a 
pad.  38 C.F.R. § 4.114, Diagnostic Code 7232.

Fistula in ano, which is found at 38 C.F.R. § 4.114, 
Diagnostic Code 7335, is rated as for impairment of sphincter 
control under the provisions of Diagnostic Code 7332.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Under Secretary or 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question. VAOPGCPREC. 6-96 (1996).


Factual Background and Analysis

There is evidence within the file from an institutional 
setting in 2000 with regard to the veteran's hemorrhoid 
complaints.  Although he repeatedly indicated that he had a 
history of hemorrhoids, the examiners referred to the 
hemorrhoids as under good control with suppositories.  He 
also complained of constipation for which he was given fiber 
and medication.

The most recent written communication from the veteran with 
regard to his hemorrhoids indicated that they were requiring 
the ongoing use of Metamucil and Proctosol as needed.  He was 
being supplied with the medications by the institutional 
clinic.  

In this regard, although the evidence is perhaps not as up-
to-date as it might be, the regulations relating to a 
compensable rating for hemorrhoids are sufficiently flexible 
as to be entirely applicable to the factual data at hand.  It 
suffices to state that the veteran has used fiber and topical 
medications for no more than mild hemorrhoidal symptoms.  The 
hemorrhoids are not now even at a moderate level, as is still 
reflected in a noncompensable level.  

He has not ever, in the recent past, demonstrated thrombotic, 
irreducible hemorrhoids and/or excessive redundant tissue or 
other any other signs of frequent recurrences as might 
justify an evaluation in excess of the noncompensable rating 
now assigned.  

A doubt is not raised; and as noted above, there is neither 
allegation nor evidence to show that extraschedular 
consideration should be applied as relates to his 
hemorrhoids. 


ORDER

Service connection for an acquired psychiatric disorder is 
granted.

An increased (compensable) rating for external hemorrhoids is 
denied.




	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



